Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154296                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154296
                                                                    COA: 332861
                                                                    Berrien CC: 2015-015586-FC
  KAVINA MICHELLE WARD,
           Defendant-Appellant.

  ____________________________________/

         By order of January 31, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 24, 2016 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
           s0925
                                                                               Clerk